1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                                     No. 30,425

10 ANNIE VARGAS,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
13 Grant L. Foutz, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellant

17 Steven F. Seeger
18 Gallup, NM

19 Advocate Law Center, P.A.
20 Bobbie P. Franklin
21 Gallup, NM

22 for Appellee

23                                 MEMORANDUM OPINION

24 SUTIN, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4       REVERSED.

5       IT IS SO ORDERED.



6                                          __________________________________
7                                          JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _________________________________
10 JAMES J. WECHSLER, Judge


11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge




                                             2